Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to Application No. 16/235,722 filed on 28 December 2018. The response filed 23 December 2020 amends claims 1, 10, and 19, cancels claims 2, 5, 11, 14, 20, 23, and 26, and presents arguments is hereby acknowledged. 	Claims 1, 3, 4, 6-10, 12, 13, 15-19, 21, 22, 24, and 25 are presented for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on 23 December 2020 has been entered.

Response to Arguments
The response filed 23 December 2020 addresses the Claim objections made on the 23 September 2020 Final Rejection. Applicant arguments and amendments have 
The response filed 23 December 2020 addresses the 35 U.S.C. 112 rejections made on the 23 September 2020 Final Rejection. Applicant arguments and amendments have been fully considered. Applicant amended the claims to include the phrase “by executing an instruction with at least one processor” in the data analyzer, compression engine, compression analyzer, and source modifier limitations. Further, Applicant argued, in the 22 December 2020 Interview, that the components are implemented with a processor. These amendments are arguments are persuasive. Thus, Examiner interprets these components as being supported by the specification and clearly structured by instructions and processors of the apparatus. Thus, all of the 35 U.S.C. 112 rejections are hereby withdrawn.

Independent Claims 1, 10, and 19
On page 8 of the response filed 23 December 2020, Applicant addresses the 35 U.S.C. 103 rejection made on the 23 September 2020 Final Rejection. Applicant’s arguments, regarding the rejections under 35 U.S.C. 103, have been fully considered.
On page 8, Applicant argues that neither Riddle nor Kwon of the Riddle/Kwon system teaches or suggests “a policy determiner to determine a policy of the unknown destination node based on polling the unknown destination node, the policy associated with a set of guidelines corresponding to whether the unknown destination node supports a compression of the input packet.” Applicant argues that the Riddle/Kwon system fails to explicitly disclose “based on polling the unknown destination node” and 


Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: 
 	The primary reason for the allowance of the claims is the inclusion of the limitations: "a policy determiner to determine a policy of the unknown destination node based on polling the unknown destination node, the policy associated with a set of guidelines corresponding to whether the unknown destination node supports a compression of the input packet," presented in all the independent claims and not found in the prior art references.

 	For instance, US PGPUB 2009/0161547 A1 to Riddle et al discloses a network traffic management unit 200 determines compression parameters or policies. However, 

 	The Riddle/Kolhi/Wideman system fails to disclose “a policy determiner to determine a policy of the unknown destination node based on polling the unknown destination node, the policy associated with a set of guidelines corresponding to whether the unknown destination node supports a compression of the input packet.”
 	These differences, as discussed above, are considered to define patentably over the prior art of record.

 	When taken in context the claim as a whole was not uncovered in the prior art i.e., the dependent claims are allowed as they depend upon an allowable independent claim.

Therefore, Claims 1, 10, and 19 are considered allowable since when reading the claims the claims in light of the specification, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Inc., 199 F.3d 1295, 1301,53 USPQ2d 1065,1069 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the combinations of limitations specified in the independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHQUITA GOODWIN whose telephone number is (571)272-5477.  The examiner can normally be reached on M-F 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/S.D.G/Examiner, Art Unit 2459                                                                                                                                                                                                        


/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459